Citation Nr: 0941615	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
due to an undiagnosed illness.

2.  Entitlement to an initial rating higher than 20 percent 
for fatigue, insomnia, body weakness, lethargic behavior, and 
memory loss due to undiagnosed illness.

3.  Entitlement to an initial rating higher than 10 percent 
for early degenerative changes in the lumbar spine and 
sacroiliac joints prior to July 15, 2009.

4. Entitlement to an initial rating higher than 20 percent 
for early degenerative changes in the lumbar spine and 
sacroiliac joints after July 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 until his 
retirement in January 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  An April 2002 decision by the 
Washington, DC, RO granted service connection for fatigue, 
insomnia, body weakness, lethargic behavior, and memory loss 
due to undiagnosed illness and assigned an initial 10 percent 
rating.  The Washington, DC, RO also granted service 
connection for early degenerative changes in the lumbar spine 
and sacroiliac joints and assigned an initial 10 percent 
rating.  The Veteran appealed for higher initial ratings for 
both of these disabilities.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

A more recent December 2004 decision by the Pittsburgh, 
Pennsylvania, RO denied additional claims for service 
connection for sexual dysfunction and depression, including 
due to undiagnosed illness.  The Veteran also appealed that 
decision.

There initially were four claims before the Board - for 
service connection for sexual dysfunction, service connection 
for a psychiatric disorder, claimed as depression and 
posttraumatic stress disorder (PTSD), and higher initial 
ratings for fatigue, insomnia, body weakness, lethargic 
behavior, and memory loss due to undiagnosed illness and 
early degenerative changes in the lumbar spine and sacroiliac 
joints.  And in February 2006, the Board remanded all four 
claims to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In an August 
2009 rating decision, on remand, the AMC granted the claim 
for service connection for the psychiatric disorder, 
effective July 15, 2009.  The Veteran has not since appealed 
either the initial ratings or effective dates assigned for 
that disability, so the claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2009).

Additionally, the AMC increased the Veteran's service-
connected disability, early degenerative changes in the 
lumbar spine and sacroiliac joints, to 20 percent, effective 
July 15, 2009.  The AMC continued the service-connected 
disability of fatigue, insomnia, body weakness, lethargic 
behavior, and memory loss due to undiagnosed illness at 20 
percent disabling.  

Regrettably, as will be explained, there was a lack of 
compliance with some of the Board's February 2006 remand 
directives.  So, unfortunately, the Board must again remand 
the claim for an initial rating higher than 20 percent for 
fatigue, insomnia, body weakness, lethargic behavior, and 
memory loss due to undiagnosed illness to the RO via Appeals 
Management Center (AMC) in Washington, DC.  However, the 
Board is going to proceed and decide the claim for service 
connection for sexual dysfunction, due to an undiagnosed 
illness and the claim for a higher initial rating for early 
degenerative changes in the lumbar spine and sacroiliac 
joints 


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  There is objective evidence of a disability manifested by 
erectile dysfunction as due to undiagnosed illness.

3.  From February 1, 2001 to July 15, 2009 the Veteran's 
lumbar spine disorder was manifested by lumbosacral strain 
with characteristic pain on motion, and slight limitation of 
motion.  He did not demonstrate moderate symptoms of 
intervertebral disc syndrome (IVDS) with recurring attacks, 
or since September 23, 2002 incapacitating episodes of disc 
disease a total duration of between two and four weeks per 
year.  Since September 26, 2003, he also has not had 
limitation of motion of the thoracolumbar spine of 60 degrees 
or less, a combined range of motion of 120 degrees or less, 
or muscle spasm severe enough to cause abnormal gait or 
abnormal spinal contour.

4.  Since July 15, 2009, the Veteran has demonstrated 
lumbosacral strain with severe symptoms such as severe 
limitation of motion.  

5.  The Veteran's service-connected chronic low back pain has 
not caused neurological manifestations. 


CONCLUSION OF LAW

1.  A chronic undiagnosed disorder manifested by erectile 
dysfunction was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317 (2009).

2.  The criteria are not met for a higher initial rating 
greater than 10 percent for early degenerative changes in the 
lumbar spine and sacroiliac joints from February 1, 2001 to 
July 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5292 (prior to September 26, 2003), 5237 
(2009).

3.  The criteria are met for a higher initial rating of 40 
percent, but no greater, for early degenerative changes in 
the lumbar spine and sacroiliac joints from July 15, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5292 (prior to 
September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2001, 
July 2003, February 2004, July 2008 and August 2009.  These 
letters informed him of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the July 2008 
and August 2009 letters complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim - keeping in mind two claims on appeal 
initially arose in the context of the Veteran trying to 
establish his underlying entitlement to service connection, 
since granted.  In cases, as here, where an increased-rating 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In any event, here, as mentioned, the 
Veteran was provided the additional Dingess notice concerning 
the downstream disability rating and effective date elements 
of his claim.  And of equal or even greater significance, 
after providing that additional Dingess notice, the RO went 
back and readjudicated his claim in the August 2009 SSOC- 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and statements by the Veteran 
in support of his claim.  In addition, the RO arranged for VA 
compensation examinations to assess the severity of his 
various claims, including symptoms associated with his lower 
back and joint disorder, which is now the determinative 
downstream issue since his appeal is for a higher initial 
rating for this disability.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examinations of the Veteran's service-connected 
disabilities were in July 2009.  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this condition is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  


II.  Analysis-Entitlement to Service Connection for Sexual 
Dysfunction Due to an Undiagnosed Illness, Manifested by 
Erectile Dysfunction

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2009); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf Veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  In the present appeal, the Veteran's military 
records document that he served in Southwest Asia, from 
December 10, 1990 to April 27, 1991, making him a Persian 
Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period. 
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran contends that he has an undiagnosed illness 
manifested by erectile dysfunction which is due to his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Service treatment records do not show treatment for or a 
diagnosis of a disorder manifested by erectile dysfunction.  
The Veteran's July 2001 and August 2003 VA compensation 
examinations both fail to diagnose the Veteran with a known 
illness manifested by erectile dysfunction, despite the 
Veteran's repeated complaints of this symptom.  

However, the July 2009 VA compensation examination found that 
the Veteran suffered from "inability for an erection."  The 
examiner opined that this condition "is directly related to 
his service connected disability of undiagnosed illness."  

As noted above, in order to warrant service connection for an 
undiagnosed illness, several elements must be met.  There 
must not only be evidence that the claimant is a "Persian 
Gulf Veteran," as in this case, but the evidence must also 
show that his disability, manifested by one or more signs or 
symptoms, is chronic and became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  Finally, as here, the 
disability must not be attributed to any known clinical 
diagnosis.   A chronic disability is one that has existed for 
6 months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period. 38 C.F.R. § 3.317(a)(3).  The Board finds that 
the Veteran has consistently reported problems manifested by 
erectile dysfunction throughout the appeals period.  Based 
upon the evidence of record, it appears that the Veteran's 
erectile dysfunction is a chronic condition.  

In addition, the July 2009 VA examiner related the Veteran's 
erectile dysfunction disorder to his service in Southwest 
Asia, his condition has not been attributed to a known 
diagnosis, and there is no medical opinion that specifically 
states that the Veteran does not have a chronic erectile 
dysfunction disorder that is related to his service in the 
Persian Gulf.  

In summary, based on all of the above, the Board finds that 
the undiagnosed illness manifested by erectile dysfunction 
has been sufficiently linked by competent medical evidence to 
service, and that service connection for chronic disability 
manifested by erectile dysfunction is therefore warranted.  


III.  Analysis-Entitlement to an Initial Rating Higher than 
20 Percent for Early Degenerative Changes in the Lumbar Spine 
and Sacroiliac Joints

Since, as already alluded to, the Veteran's claim arises from 
his disagreement with the initial rating assigned following 
the grant of service connection, some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice to even the more traditional 
increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 U.S.C.A. §§ 4.40 and 4.45 and 
DeLuca is not required.  Id.  

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied. See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  The Veteran's chronic 
low back pain disorder must therefore be evaluated under both 
the former and revised criteria, though the revised criteria 
may not be applied at any point prior to the effective date 
of the change.  See 38 U.S.A. § 5110(g) (West 2009); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

The Veteran's service-connected low back and joint disability 
was originally rated at 10 percent disabling in February 1, 
2001 under Diagnostic Code 5295, which was in effect prior to 
September 26, 2003.  The Veteran received an increased rating 
to 20 percent in Rating Decision from the AMC in August 2009, 
with an effective date of July 15, 2009.  For the next higher 
40 percent rating, Diagnostic Code 5295 (prior to September 
26, 2003), requires listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  

Also, Diagnostic Code 5292 (prior to September 26, 2003) 
pertained to limitation of motion of the lumbar spine.  A 10 
percent rating was warranted for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion.

The terms "moderate" and "severe," among other components of 
the rating criteria are not expressly defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

The revised rating criteria for lumbosacral strain are set 
forth at Diagnostic Code 5237.  The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 90 degrees; extension from 0 to 
30 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction.  
See 38 C.F.R. § 4.71a, Plate V.

As will be discussed, at least one treatment provider in this 
case has addressed the issue of degenerative changes to discs 
along the Veteran's thoracolumbar spine.  The specific rating 
criteria for evaluating intervertebral disc disease as a 
result are thus for consideration.  The criteria for 
evaluating IVDS underwent several revisions during the 
pendency of the appeal.  Under the rating criteria in effect 
prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided a 10 percent rating for mild 
intervertebral disc syndrome symptoms.  A 20 percent rating 
was warranted for moderate symptoms with recurring attacks.  
A 40 percent evaluation required severe symptoms with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, warranted a 60 percent 
evaluation.

The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder.  
First, IVDS could be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  A rating 
was also assignable based on the total duration of 
incapacitating episodes as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted; 
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted.  Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Based on the findings of record, the currently assigned 
disability rating of 20 percent does not reflect the proper 
evaluation of the severity of the Veteran's service-connected 
low back and joint disability.  Hence, the claim for increase 
is granted, but only after July 15, 2009.

The Veteran's STRs show that he began receiving treatment for 
severe back pain in 1989.  The STRs report that the Veteran 
was seen often for this condition during service.  Following 
service, the July 2001 VA compensation examination diagnosed 
the Veteran with early degenerative changes of the lumbar 
spine and sacroiliac joints, resulting in predominately 
slight limitation of motion and function.  A specific 
examination of the joints revealed that the Veteran had range 
of motion in the lumbar spine of flexion to 130 degrees, 
extension to 30 degrees, right bend 28 degrees, left bend 25 
degrees, right rotation of 42 degrees and left rotation of 40 
degrees.  The examiner noted some pain on forward flexion at 
85 degrees on the right and 30 degrees on the left.  
Additionally, at 80 degrees right flexion and 30 degrees left 
flexion, the Veteran experienced weakness and fatigability 
after repetitive lumbar motion, reflecting a slight 
limitation of motion.  The low back was in normal alignment 
and had no bone destruction, genetic anomaly or 
disfigurement.  There was minimal ventral osteophyte spurring 
in the middle of the low back, but no spondylarthritis.   The 
Veteran did exhibit muscle spasms paraspinally between T7 and 
T11 and diffuse tenderness over L5-S1.  

A neurological examination at that time indicated that motor 
status, coordination, reflexes, sensory status and 
equilibrium were undisturbed.  

In a VA compensation examination from June 2003, the Veteran 
mentioned a radiating pain, sometimes in his right and 
sometimes in his left leg about 10 times a month, with severe 
pain about 5 times per month.  He also stated he experiences 
weakness and numbness of the legs.  Upon physical 
examination, however, the examination yielded negative 
results for both the Trendelenburg and Lasegue tests.  As for 
the neurological examination, the examiner found no signs of 
meningism.  As for the Veteran's motor functions, the 
examiner noted normal muscle tone and no muscle atrophies or 
fasciculation.  Overall, the examiner concluded that there 
was "no clear evidence for a functionally relevant nerve 
root compression."  The Board notes, however, that the VA 
examiner did not provide the ranges of motion for the 
Veteran's spine for the physical examination.  

The Veteran reported for another VA compensation examination 
in August 2003.  At that time, a specific examination of the 
joints revealed reclination of 10 degrees, right bend 25 
degrees, left bend 25 degrees, right rotation of 35 degrees 
and left rotation of 35 degrees. The only time the Veteran 
reported pain was during the reclination, beginning at 5 
degrees.  

After reviewing the Veteran's x-rays, the examiner found 
spondylarthrosis from L4 to S1.  On a lateral view, the 
examiner found "onset of spondylarthrosis L5/S1 with slight 
retrolisthesis at L5."  The examiner concluded that the 
Veteran had "degenerative lumbar spinal column syndrome with 
relative spinal canal stenosis at L3-S1 without evidence of a 
mass with a neuro-depressive effect."  The examiner also 
noted a slight restriction of function related to strain.  

In December 2006, the Board received a letter from the 
Veteran stating that he was experiencing "moderate 
limitation of his lower spine with regular pain and spasms, 
affecting sleep, and all other activities of daily living."  
He also stated that he was experiencing pain daily and 
weekly, creating ambulation problems.  

VA treatment records from December 2006, including x-ray 
results, showed that the vertebral body heights and disc 
spaces were normal, with mild degenerative changes to L3-L4 
and some narrowing and sclerosis of the sacroiliac joints due 
to degenerative changes.  The Veteran reported a radiating 
pain down his left side.  However, electro diagnostic testing 
was carried out on both lower extremities and the lumbar 
paraspinal muscles, which was non-diagnostic for 
radiculopathy.  The treating physician noted that there was 
some on going denervation on the left side of the lumbar 
spine, but the other muscles appeared normal.  

The most recent VA compensation examination was conducted in 
July 2009.  The Veteran reported "cruciating and 
debilitating" pain radiating down his legs, but mainly his 
left side.  He also reported numbness in his legs.  A 
specific examination of the joints revealed that the Veteran 
had range of motion in the lumbar spine of flexion to 40 
degrees, extension to 20 degrees, right bend 10 degrees, left 
bend 10 degrees, right rotation of 20 degrees and left 
rotation of 20 degrees, all movements were noted with pain.  
Additionally, the examiner conducted the Lasegue's test, 
which was positive on the left side.  Reflexes were noted as 
normal on L5-S1.  

The record does not establish the Veteran actually 
experienced episodic attacks of symptoms, or for that matter 
significant neurological impairment above and beyond 
documented orthopedic limitation of motion, which would 
require a consideration f increased rating for intervertebral 
disc syndrome.  Of particular note, motor and sensory 
function essentially remained normal throughout the entire 
appeals period.  Following the September 23, 2002 revision to 
the criteria to IVDS there is no evidence of incapacitating 
episodes of disc disease, or separate compensable 
neurological and orthopedic attributes of the Veteran's 
lumbar spine disorder.  

The Veteran exhibits the symptoms associated with a higher 40 
percent evaluation for lumbosacral strain under the prior 
version of Diagnostic Code 5295 (prior to September 26, 
2003), which requires medical evidence of lumbosacral strain 
with muscle spasm on extreme forward bending, with unilateral 
loss of lateral spine motion in a standing position.  The 
July 2009 VA compensation examination shows that he suffers 
from severe limitation of motion in both flexion and 
extension, and suffers from pain over the sacroiliac joint 
during palpitation.  Hence, a 40 percent rating is 
substantiated under Diagnostic Code 5295.  The evidence of 
record prior to July 2009 does not support a rating in excess 
of 10 percent under Diagnostic Code 5295 or any other 
applicable code.  More specifically, examinations during this 
period demonstrated almost normal range of motion and no 
objective findings of any neurological impairment.  

The Board has further considered the applicable criteria 
based on limitation of motion both prior to and since the 
September 26, 2003 revision to the regulations on orthopedic 
disabilities of the spine.  This includes the former 
Diagnostic Code 5292 under which a 40 percent rating was 
assignable for severe limitation of motion, as is the case 
here.  Also applicable is the revised Diagnostic Code 5237 by 
which a 20 percent rating applies under the conditions 
specified in the General Rating Formula, though not at any 
time period before the date of the September 26, 2003 
regulatory revision.  See VAOPGCPREC 3-2000; VAOPGCPREC 7-
2003.

Considering the former version of the rating criteria these 
findings show a "severe" level of severity, as the Veteran 
consistently demonstrated forward flexion to 40 degrees and 
extension o 20 degrees, both with pain.  The examiner, 
therefore considered additional limited motion from 
functional loss due to pain, fatigue, or other factors per 
the DeLuca v. Brown.  While the Veteran did not demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, the examiner did 
note pain over the sacroiliac joints during palpitation.  The 
Board would further note, however, that since the Veteran is 
now in receipt of the highest rating for pain on motion, 
consideration of his pain for an even higher rating based on 
loss of functional use is not warranted.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

Under the revised Diagnostic Code 5237, the General Rating 
Formula would require forward flexion of the thoracolumbar 
spine to 30 degrees or less to warrant a 40 percent rating.  
This degree of limitation on mobility was not shown including 
on the most recent examination even after repetitive motion 
testing.  There is no indication the Veteran at any point has 
had ankylosis of the lumbar spine as a basis to assign an 
increased rating prior to the July 15, 2009 VA compensation 
examination.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable).

Additionally, there is no evidence that IVDS symptoms 
manifested in the form of incapacitating episodes.  The 
potential availability of separate evaluations for 
neurological and orthopedic impairment is likewise being 
considered, which was part of the criteria for IVDS after the 
first regulatory revision until September 26, 2003.  See also 
38 C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994).  While on some occasions the Veteran 
described numbness or sensory weakness in the lower 
extremities, electrodiagnostic testing has effectively ruled 
out the presence of radiculopathy or sciatic neuropathy.  In 
addition, while the July 2009 VA examiner further indicated 
the Veteran's report of leg numbness, the physical 
examination revealed normal sensation in both legs.  As a 
result, there is no separate evaluation that can be provided 
based on neurological symptoms apart from that for orthopedic 
impairment.

The previous rating criteria for evaluating musculoskeletal 
disorders apply prospectively since September 26, 2003, and 
substantiate an increased rating.  The evidence reflects the 
symptoms indicating a 40 percent rating for lumbosacral 
strain under Diagnostic Code 5295, due to the July 2009 VA 
examiner's physical findings indicating a "severe" 
lumbosacral strain.  The criteria for severe limited motion 
under Diagnostic Code 5292 requires listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint spaces, or some of the 
above with abnormal mobility on forced motion.  Based on the 
above, the schedular criteria for a rating of 40 percent, but 
not greater, since July 15, 2009 are met.

Extra-Schedular Considerations

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disabilities have markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by the noncompensable rating.  
See 38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for this disability 
by the regular rating schedule.  The Veteran's evaluation and 
treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to service connection for disability due to 
undiagnosed illness manifested by erectile dysfunction is 
granted.  

Entitlement to an initial rating higher than 10 percent from 
February 1, 2001 to July 15, 2009 for early degenerative 
changes in the lumbar spine and sacroiliac joints is denied.  

Entitlement to an initial rating of 40 percent, but not 
greater, for early degenerative changes in the lumbar spine 
and sacroiliac joints is granted, effective July 15, 2009, 
subject to the statutes and regulations governing the payment 
of monetary benefits. 


REMAND

Unfortunately, in the Board's prior February 2006 remand, the 
Board's directives were not followed concerning the requested 
medical evidence necessary to adjudicate the Veteran's claim 
for an initial rating higher than 20 percent for fatigue, 
insomnia, body weakness, lethargic behavior, and memory loss 
due to undiagnosed illness.  The Board, therefore, must 
correct this error.  38 C.F.R. § 4.2 (2009).

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  The failure 
to comply (or substantially comply) with the Board's prior 
remand directives and to ensure the VA examiner answers the 
medical questions posed in the earlier remand constitute a 
violation of the Veteran's due process rights.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

The VA compensation examination concerning the Veteran's 
fatigue, insomnia, body weakness, lethargic behavior, and 
memory loss due to undiagnosed illness was insufficient for 
rating purposes.  Stegall v. West, 11 Vet. App. 268 (1998).  
In the February 2006 Board remand, a general medical 
examination was requested "to determine the current degree 
and extent of the Veteran's service-connected fatigue, 
insomnia, body weakness, lethargic behavior."  The examiner 
was also asked to "report in detail the Veteran's current 
symptoms and all pertinent clinical findings, and should 
describe in detail the presence or absence and the extent of 
any functional loss due to the service-connected 
disabilities." 

Unfortunately, the July 2009 VA compensation examiner did not 
address the Veteran's symptoms concerning his claimed 
fatigue, insomnia, body weakness, lethargic behavior, and 
memory loss due to undiagnosed illness, aside from what the 
Veteran himself reported.  The examiner's statement that the 
Veteran is entitled to a higher disability for his service-
connected undiagnosed illness is based on what may more 
closely be considered a VA psychological examination.  The 
current severity of the Veteran's symptoms and any clinical 
findings which may warrant an increase in rating are unknown.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
compensation examination to determine the 
severity of his fatigue, insomnia, body 
weakness, lethargic behavior, and memory 
loss due to undiagnosed illness.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences on this 
claim.  The examination should include any 
diagnostic studies or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

Specifically, the examiner is asked to 
determined whether the Veteran exhibits 
debilitating fatigue, cognitive impairments 
(such as inability to concentrate, 
forgetfulness, confusion), or a combination 
of other signs and symptoms are nearly 
constant and restrict routine daily 
activities to 50 to 75 percent of the pre-
illness level, or the signs and symptoms wax 
and wane, resulting in periods of 
incapacitation of at least four but less 
than six weeks total duration per year.  The 
examiner is to focus on the criteria listed 
in 38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2009).  

2.  To avoid another remand, ensure that all 
requested action has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action should be undertaken.  38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the Veteran's rating claim 
for fatigue, insomnia, body weakness, 
lethargic behavior, and memory loss due to 
undiagnosed illness.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate







action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


